VAUGHN, Judge.
There are no assignments of error suggesting lack of evidence to support the findings of fact or suggesting that there was error in failing to find other facts. The assignments of error are directed simply to the entry of the orders of the Board and the judgment of the Superior Court. The only question before us, therefore, is whether, on the facts found, the Board erred as a matter of law in failing to revoke the permit.
We have carefully reviewed the facts found by the Board and find no reason to say, as a matter of law, that the Board must be compelled to revoke the building permit. Moreover, we have some question about what petitioners would have accomplished had they succeeded in persuading the Board to “revoke” the permit. The permit was issued on 29 December 1970. A permit is a license or grant of authority to do a thing. The things authorized by the permit were completed prior to the Board’s final action on petitioners’ request that the permit be revoked. Respondents were not then seeking to do anything under the authority of the permit.
The ordinance in question provides for appeal from the Building Inspector to the Board of Adjustment. It further provides that the appeal must be taken within a reasonable time by filing written notice with the Inspector and the Board specifying the grounds for the appeal. These petitioners have never given written notice of any appeal from the decision of the Building Inspector to grant the permit. Respondents began work under the authority of the permit on 12 January 1971. Even if petitioners’ informal appearance before the Board on 29 March 1972 is to be considered as an appeal, on the facts of this case, we must agree with the Board’s conclusion that the “appeal” was not taken within a reasonable time.
Finally, the substance of petitioners’ argument appears to be that the permit was illegally issued and is “a nullity-void ab initio.” We say only that the record before us does not support that conclusion.
*752“The writ of certiorari, as permitted by the zoning ordinance statute, is a writ to bring the matter before the court, upon the evidence presented by the record itself, for review of alleged errors of law. It does not lie to review questions of fact to be determined by evidence outside the record.” In Re Pine Hill Cemeteries, Inc., 219 N.C. 735, 15 S.E. 2d 1.
The Board did not find, nor was it requested to find, that the project authorized by the building permit allowed construction not permitted by the applicable ordinance.
The judgment from which petitioners appealed is affirmed.
Affirmed.
Judges Martin and Clark concur.